DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 09/12/2022 has been entered:
Claim 1 – 3, 5, 8 and 11 – 24 remain pending in the application;
Claim 1 – 3, 16 – 18 and 22 – 24 are amended.

Applicant’s amendments to claims overcome each and every claim objections and 112 (b) claim rejections as set forth in Non-Final Office Action mailed on 03/17/2022. The corresponding claim objections and 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 3, 5, 8 and 11 – 24 under 35 U.S.C. 103 have been fully considered, but they are not persuasive and/or moot in view of new grounds of rejection.

Regarding the rejections of independent claim 1, 16 and 17, applicant submitted on p.10 – 12 that “the prior art references first do not teach or render obvious that "the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process comprising measuring the blood pressure of the user with an independent sensor" as recited by the claims”; “Makkonen merely describes that the coefficients are optimized by calculating least mean squares between estimation of a blood pressure (from the waveform of pressure senor 101, 102) and the reference skin pressure signal from the reference capacitor 301. But such a step does not correspond to a based on a measured blood pressure with an independent sensor, as claimed”; “But nowhere does Sethi describe that the "coefficients" include a time- related coefficient, an amplitude-related coefficient, and a user coefficient”; “Makkonen and Sethi are thus solving two different problems: "obtaining a reliable skin pressure signal measurement from the skin pressure sensor" (Makkonen), and "computing various coefficients of an equation relating the measured area under a pulse of a PPG signal" (Sethi). The skilled person would thus have no motivation in using Sethi to solve the problem of Makkonen, because Sethi does not address the problem of Makkonen and Makkonen does not identify a problem that could be solved by Sethi.” Applicant’s arguments have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection for the following reasons.
First, as well defined in the art of instrument design, calibration is the process of configuring an instrument to provide a result for a sample within an acceptable range. Output of instrument (in another word the result of the instrument math function) is compared with another reliable dataset which is usually from another reliable device or measurement. In the calibration process, coefficients of the mathematical function of the instrument is optimized to generate minimum difference between the instrument measurements and the reliable dataset. Least mean square is a typical known and mostly used algorithm to perform the calibration. Makkonen in [0058] exactly teaches such process as calibration. In addition, Makkonen in [0058] teaches the reference measurement from capacitor 301 as the claimed “measured blood pressure with an independent sensor”. In this case, reference capacitor 301 is functioned as the independent sensor to provide reference signal.
Second, since Makkonen’s reference capacitor 301 is functional equivalent to the claimed independent sensor, Sethi is introduced to teach the exact independent sensor to provide reliable dataset in the process of calibration. In addition, as clearly stated in MPEP 2141, prior art reference (or references when combined) need not teach or suggest all the claim limitations. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). In this case, the source of reliable dataset in the calibration process is a replaceable element as known in the art. Any device can be used as in the calibration if the device has known accuracy in the art. In this case, the reference capacitor 301 as taught by Makkonen and the calibration device 80 as taught by Sethi are both known sources reliable blood pressure measurement. They are exchangeable in the calibration process.
Third, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). See MPEP 2144.
In addition, Makkonen and Sethi are analogous arts, they are in the same area of blood pressure measurements. Both references are using two separate measurements in calibration process and therefore have functional overlapping. It is proper to combine the above two analogous arts.
Thus, applicant’s arguments regarding the rejection of independent claim 1, 16 and 17 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 22 and 24, applicant submitted on p.13 – 14 that “Kahn describes a monitor comprising a microprocessor that "monitors the pulse trains generated by both of the pulse detectors 26 and 28 and selects the pulse train with the more accurate information as the better indicator of heart rate"”; “Indeed, Kahn does not provide a reason to know the number of pulses in the train. In contrast, such an identification according to the claimed subject matter allows for removing pulses with artifacts and estimating the blood pressure value on the basis of a reliable pulses.” Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
The claim recites limitation “selecting M < N pulses of the N pulses”, which only requires selecting a subset of pulses but does not specify the exact number values of M and N. In view of this, Kahn does teach select a subset of pulses (see Khan; Col.4, Ln.66 – Col.5, Ln.6).
Thus, applicant’s arguments regarding the rejection of independent claim 22 and 24 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of all remaining corresponding dependent claims, applicant’s remarks submitted on p.12 and 14 are exclusively relying on the supposed deficiencies with the rejection of parent claim(s). These remarks are not persuasive and/or are moot for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.10 – 14 have been fully considered but they are not persuasive and/or moot. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 8, 11 – 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen et al. (US 2014/0288445 A1; published on 09/25/2014) (hereinafter "Makkonen") in view of Sethi et al. (US 2009/0326393 A1; published on 12/31/2009) (hereinafter "Sethi").

Regarding claim 1, Makkonen teaches method for determining a blood pressure value ("… to provide an improved non-invasive blood pressure information monitoring solution … with a device, system, method and a computer program product …" [0007]) comprising the steps of:
providing a pulsatility signal of a user, the pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to compute one or more output values Px, Py, Pz, each of which represents a detected characteristic of the arterial pressure wave of the user." [0027]);
determining a first feature ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]) and a second feature on the basis of the pulsatility signal ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition); and
calculating a blood pressure value on the basis of a blood pressure function depending on the first feature, the second feature, and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), the first feature being a time-related feature comprising a time duration within a pulse of the pulsatility signal ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]), and the second feature being a normalized amplitude-related feature ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition),
wherein the calculating does not use a non-normalized amplitude-related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference.), 
wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),
wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature ("F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), and
wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]) comprising measuring the blood pressure of the user with an independent sensor ("Calibration device 80 ... for example, an aneroid or mercury spygmomanometer and occluding cuff, a pressure sensor inserted directly into a suitable artery of a patient, or any other device or mechanism used to sense, measure, determine, or derive a reference blood pressure measurement." [0028]; see Fig.2, the calibration device is independent from the sensor 12).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).

Regarding claim 5, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the blood pressure function is linear with respect to the time-related feature and the normalized amplitude-related feature ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]).

Regarding claim 8, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the user feature comprises one or a combination of: gender; body mass index; or height ("Example equations are presented below … F urp =g 1*gender+h 1*height+w 1*weight+s 1*smoker" [0053]).

Regarding claim 11, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the first and second features used for calculating the blood pressure value are automatically determined from a plurality of features ("The processing component 108 may be a combination of one or more computing devices for performing systematic execution of operations upon predefined data." [0025]; "The measured pulse wave data may be processed using common signal processing means." [0047]).

Regarding claim 12, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the time related feature is based on one or a combination of: time to first peak; time to reflection, or heart rate ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]).

Regarding claim 13, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the normalized amplitude- related feature is based on a normalized end-systolic pressure (These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative height is the normalized amplitude according to the definition).

Regarding claim 14, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein the step of providing the pulsatility signal comprises the step of measuring the pulsatility signal ("Accordingly, the first pressure sensor 102 in the first position is exposed to pressure P1, and is configured to generate a first signal Pout1 … the optional second pressure sensor 104 is exposed to pressure P2, and is configured to generate a second signal Pout2." [0026]).

Regarding claim 15, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 14, and Makkonen further teaches wherein the pulsatility signal is measured on the basis of an impedance sensor ("Any pressure sensor of the pressure sensors included in a device may be applied in the claimed manner. Advantageously capacitive high resolution pressure sensors are applied due to their low power consumption and excellent noise performance." [0022]).

Regarding claim 16, Makkonen teaches a non-transitory computer-readable medium having instructions thereon that when implemented by a processor ("The device also comprises a processing component 108 …" [0024]; "Software routines, which are also called as program products, are articles of manufacture and can be stored in any apparatus-readable data storage medium and they include program instructions to perform particular predefined tasks." [0033]) cause the processor to perform a method ("… to provide an improved non-invasive blood pressure information monitoring solution … with … a computer program product …" [0007]) comprising:
providing a pulsatility signal of a user, the pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to compute one or more output values Px, Py, Pz, each of which represents a detected characteristic of the arterial pressure wave of the user." [0027]);
determining a time-related feature comprising a time duration within a pulse of the pulsatility signal ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]) and a normalized amplitude-related feature, on the basis of the pulsatility signal ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative height is the normalized amplitude according to the definition); and
calculating a blood pressure value on the basis of a blood pressure function depending on the time-related feature, the normalized amplitude-related feature, and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the calculating does not use a non-normalized amplitude-related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference.),
wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),
wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature ("F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), and
wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]) comprising measuring the blood pressure of the user with an independent sensor ("Calibration device 80 ... for example, an aneroid or mercury spygmomanometer and occluding cuff, a pressure sensor inserted directly into a suitable artery of a patient, or any other device or mechanism used to sense, measure, determine, or derive a reference blood pressure measurement." [0028]; see Fig.2, the calibration device is independent from the sensor 12).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).

Regarding claim 17, Makkonen teaches apparatus for determining a blood pressure value ("… to provide an improved non-invasive blood pressure information monitoring solution … with a device, system, method and a computer program product …" [0007]) comprising:
at least one processor ("The device also comprises a processing component 108 …" [0024]) configured to:
receive data representing a pulsatility signal of a user, the pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to compute one or more output values Px, Py, Pz, each of which represents a detected characteristic of the arterial pressure wave of the user." [0027]);
select a plurality of pulses of the pulsatility signal ("After finding the rise, the peak, the valley and possibly the dicrotic notch and the reflected wave, the pulse may be validated 509 …" [0048]; "After validating a pulse from the measured pulse wave data …" [0049]; here the validating process is a selecting process as defined in the art),
calculate a first feature for each pulse of the plurality of pulses ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]);
calculate a second feature on the basis of the pulsatility signal ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition); and
calculate a blood pressure value on the basis of a function depending on the first feature, the second feature, and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), the first feature being a time-related feature comprising a time duration within a pulse of the pulsatility signal ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]), and the second feature being a normalized amplitude- related feature ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition),
wherein the blood pressure value is not calculated based on a non-normalized amplitude- related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference.),
wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),
wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature ("F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), and
wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]) comprising measuring the blood pressure of the user with an independent sensor ("Calibration device 80 ... for example, an aneroid or mercury spygmomanometer and occluding cuff, a pressure sensor inserted directly into a suitable artery of a patient, or any other device or mechanism used to sense, measure, determine, or derive a reference blood pressure measurement." [0028]; see Fig.2, the calibration device is independent from the sensor 12).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).

Regarding claim 18, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 17, and Makkonen further teaches wherein said at least one processor is further configured to: 
calculate the time-related feature for each pulse of the plurality of pulses, calculate the normalized amplitude-related feature for each pulse of the plurality of pulses ("These pulse wave parameters may include: heart rate or beat-to-beat time, pulse wave velocity, time to systolic peak, time to reflected wave, relative height of the reflected wave, time to dicrotic notch, and relative height of the dicrotic notch etc ... Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]), and
calculate the blood pressure value on the basis of a combination of the time-related features and the normalized amplitude-related features of the plurality of pulses ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]).

Regarding claim 20, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 18, and Makkonen further teaches a sensor for measuring the pulsatility signal ("Accordingly, the first pressure sensor 102 in the first position is exposed to pressure P1, and is configured to generate a first signal Pout1 … the optional second pressure sensor 104 is exposed to pressure P2, and is configured to generate a second signal Pout2." [0026]).

Regarding claim 21, Makkonen in view of Sethi teaches all claim limitations, as applied in claim 20, and Makkonen further teaches wherein the sensor is: an impedance sensor ("Any pressure sensor of the pressure sensors included in a device may be applied in the claimed manner. Advantageously capacitive high resolution pressure sensors are applied due to their low power consumption and excellent noise performance." [0022]).


Claim 2, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen in view Sethi, as applied in claim 1 and 18 respectively, and further in view of Motogi et al. (US 5,699,807; published on 12/23/1997) (hereinafter "Motogi") and Addison et al. (US 2014/0187884 A1; published on 07/03/2014) (hereinafter “Addison”).

Regarding claim 2, Makkonen in view Sethi teaches all claim limitations, as applied in claim 1, and Makkonen further teaches wherein said time-related feature and said normalized amplitude-related feature are calculated from each pulse of the pulsatility signal ("After validating a pulse from the measured pulse wave data and when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time, pulse wave velocity, time to systolic peak, time to reflected wave, relative height of the reflected wave, time to dicrotic notch, and relative height of the dicrotic notch etc." [0049]).
Makkonen in view of Sethi fails to explicitly teach wherein a weighting factor is calculated for each pulse of the pulsatility signal on the basis of an error of each respective pulse relative to an average of the plurality of pulses, and wherein the blood pressure function calculates the blood pressure value on the basis of a weighted combination, wherein the time-related feature and the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Motogi teaches wherein a weighting factor is calculated for each pulse of the pulsatility signal on the basis of an error of each respective pulse relative to an average of the plurality of pulses (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58; “The weighting coefficients are determined depending on the differences of the pulse amplitude.” Col.4, Ln.59 – 60; here the corrected pulse after smoothing is equivalent to the average pulse), and
wherein the blood pressure function calculates the blood pressure value on the basis of a weighted combination ("Subsequently, a mean blood pressure value is calculated by using data of the smooth continuous line thus formed {S19}." Col.5, Ln.33 – 35),
wherein the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the weighted pulse parameter as taught by Motogi. Doing so would make it possible that "an error of the pulse amplitude must be minimized" (see Motogi; Col.4, Ln.43 - 47).
Makkonen in view of Sethi and Motogi fails to explicitly teach wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Addison teaches wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“For example, in one embodiment, the period of the updated and rescaled ensemble average (TD) may be given by the following equation …” [0040]; see equation 1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the time rescaling weight as taught by Addison. Doing so would make it possible to "enable the morphological and temporal components of the pulse waveform to be independently ensemble averaged" (see Addison; [0040]) and finally “reduce or prevent the likelihood of blurring of the ensemble average waveform due to the averaging of pulses having different lengths” (see Addison; [0019]).

Regarding claim 3, Makkonen in view of Sethi, Motogi and Addison teaches all claim limitations, as applied in claim 2, and Addison further teaches wherein the weighting factor of a pulse is calculated on the basis of a match between a morphology of each respective pulse and a typical morphology (“… the time rescaling weight may be determined based on a variety of physiological or operational factors, such as whether or not a sampling error occurred during that pulse, the presence of signal noise, the similarity of the pulse shape to previously received pulse shapes, and so forth.” [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the time rescaling weight as taught by Addison. Doing so would make it possible to "enable the morphological and temporal components of the pulse waveform to be independently ensemble averaged" (see Addison; [0040]) and finally “reduce or prevent the likelihood of blurring of the ensemble average waveform due to the averaging of pulses having different lengths” (see Addison; [0019]).

Regarding claim 19, Makkonen in view Sethi teaches all claim limitations, as applied in claim 18, except wherein said at least one processor is further configured to: calculate for each of the plurality of pulses a weighting factor on the basis of the respective pulse, and calculate the blood pressure value on the basis of the weighted average, wherein the time-related feature and the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Motogi teaches wherein said at least one processor is further configured to: 
calculate for each of the plurality of pulses a weighting factor on the basis of the respective pulse (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58; “The weighting coefficients are determined depending on the differences of the pulse amplitude.” Col.4, Ln.59 – 60; here the corrected pulse after smoothing is equivalent to the average pulse), and 
calculate the blood pressure value on the basis of the weighted average ("Subsequently, a mean blood pressure value is calculated by using data of the smooth continuous line thus formed {S19}." Col.5, Ln.33 - 35), 
wherein the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the weighted pulse parameter as taught by Motogi. Doing so would make it possible that "an error of the pulse amplitude must be minimized" (see Motogi; Col.4, Ln.43 - 47).
Makkonen in view of Sethi and Motogi fails to explicitly teach wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Addison teaches wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“For example, in one embodiment, the period of the updated and rescaled ensemble average (TD) may be given by the following equation …” [0040]; see equation 1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the time rescaling weight as taught by Addison. Doing so would make it possible to "enable the morphological and temporal components of the pulse waveform to be independently ensemble averaged" (see Addison; [0040]) and finally “reduce or prevent the likelihood of blurring of the ensemble average waveform due to the averaging of pulses having different lengths” (see Addison; [0019]).


Claim 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen in view of Sethi and Kahn et al. (US 4,860,759; published on 08/29/1989) (hereinafter “Kahn”).

Regarding claim 22, Makkonen teaches method for determining a blood pressure value ("… to provide an improved non-invasive blood pressure information monitoring solution … with a device, system, method and a computer program product …" [0007]) comprising the steps of:
providing a pulsatility signal section supply a pulsatility signal of a user, said pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to compute one or more output values Px, Py, Pz, each of which represents a detected characteristic of the arterial pressure wave of the user." [0027]);
for each pulse of the plurality of the selected M pulses, calculating a time-related feature comprising a time duration within a pulse of the selected M pulses ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]) and a normalized amplitude-related feature ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition);
calculating a blood pressure value on the basis of a blood pressure function depending on the time-related feature, the normalized amplitude-related feature, and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the calculating does not use a non-normalized amplitude related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference),
wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),
wherein the time-related feature is multiplied with the time-related coefficient, the normalized amplitude-related feature is multiplied with the amplitude-related coefficient before summing the time-related feature with the normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to the time-related feature and the normalized amplitude-related feature ("F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), and
wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]) comprising measuring the blood pressure of the user with an independent sensor ("Calibration device 80 ... for example, an aneroid or mercury spygmomanometer and occluding cuff, a pressure sensor inserted directly into a suitable artery of a patient, or any other device or mechanism used to sense, measure, determine, or derive a reference blood pressure measurement." [0028]; see Fig.2, the calibration device is independent from the sensor 12).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).
Makkonen in view of Sethi fails to explicitly teach identifying N consecutive pulses of said pulsatility signal and selecting M < N pulses of the N pulses.
However, in the same field of endeavor, Kahn teaches identifying N consecutive pulses of said pulsatility signal and selecting M < N pulses of the N pulses (“According to this invention the microprocessor monitors the pulse trains generated by both of the pulse detectors 26 and 28 and selects the pulse train with the more accurate information as the better indicator of heart rate. The general approach is to chose the channel having the signal with the more regularly repeating pulse intervals.” Col.4, Ln.66 – Col.5, Ln.6).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse data validation as taught by Makkonen with the pulse train selection as taught by Kahn. Doing so would make it possible that "the information provided by two separate sensors in interrelated and combined to provide an improved heart rate measurement" (see Kahn; Col.4, Ln.66 – Col.5, Ln.6) and therefore to “improve the reliability and the accuracy with which vital signs are measured” (see Kahn; Col.1, Ln.27 – 34).

Regarding claim 24, Makkonen teaches method for determining a blood pressure value ("… to provide an improved non-invasive blood pressure information monitoring solution … with a device, system, method and a computer program product …" [0007]) comprising the steps of:
providing a pulsatility signal section supplying a pulsatility signal of a user, said pulsatility signal comprising a plurality of pulses ("The first signal Pout1 and the optional second signal Pout2 are input to the processing component 108 that is configured to use them to compute one or more output values Px, Py, Pz, each of which represents a detected characteristic of the arterial pressure wave of the user." [0027]);
for each pulse of the plurality of the selected M pulses, calculating a plurality of time-related features, each time-related feature comprising a time duration within a pulse of the selected M pulses ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]), and calculating a plurality of normalized amplitude-related features ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition); and
calculating a blood pressure value on the basis of a blood pressure function depending on the plurality of time-related features, the plurality of normalized amplitude-related features and function parameters ("Using the parameters and corresponding correlation coefficients, equations for estimating systolic blood pressure SBP and diastolic blood pressure DBP can be created." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), the plurality of time-related features ("when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time … time to systolic peak, time to reflected wave ... time to dicrotic notch ..." [0049]) and normalized amplitude-related features being calculated for each pulse of the plurality of the selected M pulses ("These pulse wave parameters may include: … relative height of the reflected wave … and relative height of the dicrotic notch etc … Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]; here the relative heights is the normalized amplitude according to the definition),
wherein the calculating does not use a non-normalized amplitude related feature (see above equations in [0054] and [0056], Augl and Dicl are all relative amplitude normalized by the peak-valley difference.), and
wherein each normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature ("Relative heights can be calculated as a difference between the amplitude of a point and valley in relation to difference between peak and valley." [0049]),
wherein the blood pressure function further linearly depends on a user feature ("Example equations are presented below, where URP is the user related parameters combined for simplicity." [0053]; "F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]),
wherein the function parameters comprise a time-related coefficient, an amplitude-related coefficient, and a user coefficient ("Where, sp1, rw1, a1, dn1, and d1 are coefficients for corresponding measured parameters." [0055]; "Where, b2, sp2, rw2, dn2 and d2 are coefficients for corresponding measured parameters." [0057]; see equations in [0054] and [0056]),
wherein each time-related feature of said plurality of time-related features is multiplied with the time-related coefficient, each normalized amplitude-related feature of said plurality of normalized amplitude-related features is multiplied with the amplitude-related coefficient before summing said each time-related feature with said each normalized amplitude-related feature, wherein the user feature is multiplied with the user coefficient before adding the user feature to said each time-related feature and said each normalized amplitude-related feature ("F sbp =URP+sp 1 *TSP+rw 1 *TRW+a 1 *AugI+dn 1 *TDN+d 1*DicI" [0054]; "F dbp =URP+b 2 * B2B+sp 2 *TSP+rw 2 *TRW+dn 2 *TDN+d 2*DicI" [0056]), and
wherein said each time-related coefficient, said each amplitude-related coefficient, and the user coefficient are determined by a calibration process ("For all equations presented, the coefficients can be optimized by calculating least mean squares between estimation of a blood pressure and reference measurements." [0058]; this is the same process as the calibration).
Although Makkonen teaches a reference capacitor 301 is functioned as the independent sensor to provide reference signal (see Makkonen; [0039]), Makkonen fails to explicitly teach a calibration process comprising measuring the blood pressure of the user with an independent sensor.
However, in the same field of endeavor, Sethi teaches wherein the time-related coefficient, the amplitude-related coefficient, and the user coefficient are determined by a calibration process ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]) comprising measuring the blood pressure of the user with an independent sensor ("Calibration device 80 ... for example, an aneroid or mercury spygmomanometer and occluding cuff, a pressure sensor inserted directly into a suitable artery of a patient, or any other device or mechanism used to sense, measure, determine, or derive a reference blood pressure measurement." [0028]; see Fig.2, the calibration device is independent from the sensor 12).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coefficient optimization as taught by Makkonen with the calibration process as taught by Sethi. Doing so would make it possible to "enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined" (see Sethi; [0054]).
Makkonen in view of Sethi fails to explicitly teach identifying N consecutive pulses within said pulsatility signal and selecting M < N pulses of the identified N pulses.
However, in the same field of endeavor, Kahn teaches identifying N consecutive pulses within said pulsatility signal and selecting M < N pulses of the identified N pulses (“According to this invention the microprocessor monitors the pulse trains generated by both of the pulse detectors 26 and 28 and selects the pulse train with the more accurate information as the better indicator of heart rate. The general approach is to chose the channel having the signal with the more regularly repeating pulse intervals.” Col.4, Ln.66 – Col.5, Ln.6).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse data validation as taught by Makkonen with the pulse train selection as taught by Kahn. Doing so would make it possible that "the information provided by two separate sensors in interrelated and combined to provide an improved heart rate measurement" (see Kahn; Col.4, Ln.66 – Col.5, Ln.6) and therefore to “improve the reliability and the accuracy with which vital signs are measured” (see Kahn; Col.1, Ln.27 – 34).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Makkonen in view of Sethi and Kahn, as applied in claim 22, and further in view of Motogi and Addison.

Regarding claim 23, Makkonen in view of Sethi and Kahn teaches all claim limitations, as applied in claim 22, and Makkonen further teaches wherein said time-related feature and said normalized amplitude related feature are calculated from each pulse of the pulsatility signal ("After validating a pulse from the measured pulse wave data and when the measured pulse wave data has been analysed, certain pulse wave parameters can be calculated using the detected characteristics. These pulse wave parameters may include: heart rate or beat-to-beat time, pulse wave velocity, time to systolic peak, time to reflected wave, relative height of the reflected wave, time to dicrotic notch, and relative height of the dicrotic notch etc." [0049]).
Makkonen in view of Sethi and Kahn fails to explicitly teach for each pulse of the selected M pulses, calculating a weighting factor on the basis of an error of each respective pulse relative to the average of the selected M pulses; weighting the time-related feature and the normalized amplitude related feature of each respective pulse with the weighting factor of the respective pulse; and calculating the blood pressure value by using the combination of the weighted time- related and the weighted normalized amplitude-related feature.
However, in the same field of endeavor, Motogi teaches for each pulse of the selected M pulses, calculating a weighting factor on the basis of an error of each respective pulse relative to the average of the selected M pulses (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58; “The weighting coefficients are determined depending on the differences of the pulse amplitude.” Col.4, Ln.59 – 60; here the corrected pulse after smoothing is equivalent to the average pulse);
weighting the normalized amplitude related feature of each respective pulse with the weighting factor of the respective pulse (“Then, a weighting coefficient is selected for another smoothing spline process. To this end, the pulse amplitude of a pulse wave signal are measured. The corrected pulse amplitude are compared with the measured pulse amplitude in order to find the differences therebetween.” Col.4, Ln.54 – 58); and
calculating the blood pressure value by using the combination of the weighted normalized amplitude-related feature ("Subsequently, a mean blood pressure value is calculated by using data of the smooth continuous line thus formed {S19}." Col.5, Ln.33 – 35; since the blood pressure calculation as taught by Makkonen is a function of linear addition, the normalized amplitude-related feature can be weighted separately).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the weighted pulse parameter as taught by Motogi. Doing so would make it possible that "an error of the pulse amplitude must be minimized" (see Motogi; Col.4, Ln.43 - 47).
Makkonen in view of Sethi, Kahn and Motogi fails to explicitly teach weighting the time-related feature of each respective pulse with the weighting factor of the respective pulse; and calculating the blood pressure value by using the combination of the weighted time-related feature.
However, in the same field of endeavor, Addison teaches weighting the time-related feature of each respective pulse with the weighting factor of the respective pulse (“For example, in one embodiment, the period of the updated and rescaled ensemble average (TD) may be given by the following equation …” [0040]; see equation 1); and 
calculating the blood pressure value by using the combination of the weighted time-related feature ("… the ensemble average waveform may be utilized to accurately determine a physiological parameter of interest, such as ... blood pressure …" [0019] since the blood pressure calculation as taught by Makkonen is a function of linear addition, the time-related feature can be weighted separately).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Makkonen with the time rescaling weight as taught by Addison. Doing so would make it possible to "enable the morphological and temporal components of the pulse waveform to be independently ensemble averaged" (see Addison; [0040]) and finally “reduce or prevent the likelihood of blurring of the ensemble average waveform due to the averaging of pulses having different lengths” (see Addison; [0019]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793 

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793